Citation Nr: 1207505	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from October 1962 to November 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in July 2007 but failed to appear and did not request that the hearing be rescheduled.  The Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request

In April 2008, the Board denied the Veteran's claim for an increased rating for his skin disability, reopened his previously denied claim for service connection for diabetes mellitus, and then remanded the reopened claim and his claim for an increased rating for his back disability to the RO via the Appeals Management Center (AMC) in Washington, D.C.

In November 2010, the Board denied the Veteran's claim for service connection for diabetes mellitus and remanded his claim for an increased rating for his back disability to the RO via the AMC. 


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is not manifested by a severe limitation of lumbar motion, a severe intervertebral disc syndrome (IVDS), severe lumbosacral strain, limitation of forward thoracolumbar flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or by any incapacitating episodes. 

2.  Resolving all doubt in the Veteran's favor, the Veteran exhibits mild sciatica due to the degenerative disc disease.  
CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2003), effective prior to September 23, 2003; 38 C.F.R. § 4.71a, DC 5293 (2003), effective September 23, 2002; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5237-5243 (2011), effective September 26, 2003. 

2.  Effective April 6, 2010, the criteria for a separate 10 percent rating for sciatica are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 8620 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In January 2005, May 2008, June 2009,and September 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2008 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his VA records have been obtained, to the extent available.  He has not identified any pertinent non-VA records.

In August 2003 and April 2010, the Veteran was afforded VA examinations in conjunction with his claim for an increased rating for his lumbar spine disability, and the examination reports are of record.

As noted above, in November 2010, the Board remanded the Veteran's case to the RO for further development, that included obtaining an opinion from the April 2010 VA examiner as to whether it was at least as likely as not that the Veteran had any neurological manifestations of his service-connected degenerative disc disease.  There has been substantial compliance with this remand, as a December 2010 medical report was obtained from the examiner.  The Board's duties to assist and notify have been met.

I. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The present appeal involves the Veteran's claim that the severity of his service-connected back disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's statements describing the symptoms of his service-connected back disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups 

The Veteran's service-connected back disability has been evaluated as 20 percent disabling since April 1974 under DC 5295-5294 and then DC 5295.  

In May 2003, the RO received the Veteran's current claim for an increased rating for his service-connected lumbar spine disability.

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating intervertebral disc syndrome were amended.  See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011)).  An omission was then corrected by reinserting two missing notes. See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003. 

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation. 

Accordingly, the Board will review the disability rating under the old and new criteria.  The RO evaluated the Veteran's claim under the old regulations, effective prior to September 26, 2003, in making its rating decision dated in September 2003, and under the old and new regulations in the May 2005 statement of the case.  The Veteran was afforded an opportunity to comment on the RO's actions.  Accordingly, there is no prejudice to the Veteran in the Board's proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Under 38 C.F.R. § 4.71a , DC 5292, effective prior to September 26, 2003, a 20 percent evaluation required moderate limitation of motion of the lumbar segment of the spine. 38 C.F.R. § 4.71a, DC 5292 (2003), effective prior to September 26, 2003.  A 40 percent evaluation was warranted where severe limitation of motion was shown.  Id.  This was the highest schedular evaluation available for limitation of motion of the lumbar spine, although limitation of motion was considered in evaluating the severity of intervertebral disc syndrome under DC 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 

Under the old regulations, under Diagnostic Code 5293, when disability for IVDS was moderate, with recurring attacks, a 20 percent evaluation was warranted.  A 40 percent rating was in order when disability was severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent was awarded when disability from intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2003), effective prior to September 23, 2002. 

Prior to September 26, 2003, under Diagnostic Code 5295, a 20 percent evaluation was warranted for lumbosacral strain if it was manifested by muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), effective prior to September 26, 2003.  A 40 percent evaluation was assigned for lumbosacral strain when it was manifested by severe symptomatology that included listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of motion on forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id. 

Under the revised regulations for DC 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  A 10 percent evaluation was warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. A 20 percent evaluation was assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation was warranted.  Id.  A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to DC 5293 include the renumbering of the diagnostic code to 5243.  Under DC 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the current General Rating Formula, a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237-5243, Note (1).  

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees, and extension, bilateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The combined range of motion, noted in the rating criteria effective from September 26, 2003, refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, DCs 5235-5243. 

As noted, the Veteran's increased rating claim was received by the RO in May 2003.  VA medical records and examination reports, dated from January 2003 to December 2010, are of record.

In August 2003, VA afforded the Veteran an examination performed by a private physician.  According to the examination report, the Veteran complained of constant non-radiating pain and stiffness in his lower back that was usually worse in the morning.  The Veteran's condition did not cause any incapacitation and his functional impairment was limited bending and standing, with eight months of time lost from work.  The Veteran was able to perform his activities of daily life, drive, cook, walk and shop.  He was unable to climb stairs, garden and push a lawn mower because of lower back pain.  His usual occupation was security guard that he performed for 25 years.  The Veteran was currently employed in a different job and was a custodian.

Objectively, the Veteran's gait and posture were within normal limits.  Examination of the lumbar spine revealed complaints of radiating pain on movement with muscle spasm present.  There was tenderness noted on examination.  There was positive straight leg raising on the right and left.  There were no signs of radiculopathy present.  Range of motion of the Veteran's lumbar spine was flexion to 85 degrees that was normal (with pain at 85 degrees); extension to 30 degrees (35 degrees was normal); right lateral flexion was to 30 degrees and left lateral flexion was to 25 degrees (normal was to 40 degrees); right and left rotation were each to 30 degrees (normal was to 35 degrees).  The VA examiner said that range of motion of the spine was additionally limited by pain and lack of endurance, and pain had the major functional impact.  It was not additionally limited by fatigue, weakness, and incoordination.  There was no ankylosis of the spine.  

Further, results of neurological examination of the Veteran's lower extremities revealed motor and sensory function within normal limits.  A July 2003 x-ray report of the Veteran's lumbar spine indicates that he had mild degenerative changes seen primarily at L3/L4 with no evidence of acute osseous injury.  The examiner said the x-ray report showed degenerative arthritis.  The pertinent clinical diagnosis was mild degenerative disease of the lumbar spine.

A May 2005 VA outpatient record includes the Veteran's complaint of chronic back pain.  There were no clinical findings or treatment associated with his back disability at this time.

The Veteran underwent VA orthopedic examination in April 2010.  According to the examination report, the examiner reviewed the Veteran's VA clinical records.  It was noted that the Veteran worked for 30 years partly as a security guard and partly in custodial work.  He stopped working in 2004 because he was diagnosed with diabetes with complications including foot problems and neurological involvement that made him unstable on his feet and he had not worked since that time.

The VA examiner noted that the Veteran was able to dress and undress himself but needed occasional help due to balance problems.  He was able to eat and toilet himself and walk 30 feet but was unstable and needed a cane for balance.  He regularly used a wheelchair.  There was no evidence that he had flare ups of low back pain and no history of incapacitating episodes of his low back in the past 12 months.  It was noted that he was regularly seen at a VA medical facility but primarily for diabetes and foot problems and received private dialysis care and saw a private physician for diabetes management.  The VA examiner said that the Veteran did not receive any specific treatment for his back from any of these providers.  The Veteran currently took Tramadol for his back.  He did not use a back brace or other assistive device other than the cane and wheelchair.

The Veteran currently complained that during the day while awake and in his wheel chair, he did not have a back problem but, if he turned in an awkward way, he had sharp back pain that he felt in the mid back.  The pain radiated to both buttocks and down his left leg to the back of the calf and the foot with occasional right foot involvement.  This happened two or three times a month.  The Veteran said that, when lying down, he had difficulty finding a comfortable position for his back.  He could not identify aggravating factors but relieving factors were pain pills.

Objectively, the Veteran did not appear to be in acute pain but was in a wheelchair and brought a cane with him.  Examination of his back revealed that he maintained his lumbar lordosis.  There was no evidence of paravertebral spasms.  Range of motion of the low back using a gonimeter was forward flexion from 0 to 70 degrees, extension from 0 to 35 degrees, right and left lateral flexion each from 0 to 25 degrees, and right and left lateral rotation each from 0 to 30 degrees.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination after three repeated range of motion testings.  There was no additional loss of joint function or motion with use due to repeated testings.  Knee and ankle reflexes were absent.  The Veteran had full (5/5) power of the lower extremities, including dorsiflexion and plantar flexion of the ankles, but only just.  That is, the examiner said he could break the strength of these actions.  The Veteran had some loss of sensation in the left lower extremity and no loss of sensation in the right lower extremity.  However, the VA examiner noted that the Veteran had diabetic neuropathy and, hence, the findings did not necessarily relate to the back.  

Results of x-rays of the Veteran's lumbar spine revealed that he had well-maintained disk spaces and small osteophytes at the L3-4 levels with some facet arthropathy.  The clinical impression was that the Veteran complained of episodic low back pain that came and went and was associated with sciatic radiation, the left worse than the right.  However, the VA examiner said that the Veteran had more disabling conditions, especially diabetes and its complications.  The Veteran had severe diabetic neuropathy with foot involvement.  The diagnosis was lumbar spine degenerative disc disease with minimal degenerative changes and the condition was complicated by diabetic peripheral neuropathy.

According to the December 2010 VA examination report, the recent VA examiner reviewed the Veteran's medical records and responded to the Board's question regarding the neurologic manifestations of the Veteran's degenerative disc disease.  The VA examiner said the Veteran suffered from lumbar spine degenerative disc disease with sciatica that was sometimes right-sided and sometimes left-sided.  The examiner also noted that the Veteran had diabetic neuropathy.  In the VA examiner's opinion, the Veteran's lumbar spine condition was mild in the sense that he only had pain that was of significance when he over did it, and that his x-rays were quite benign.  The VA examiner explained that the associated sciatica was sciatic referral and not a neuropathy or nerve paralysis in the sense that there was no objective deficit relative to the lumbar spine, and that the Veteran's sciatica was mild. 

This VA physician said that the Veteran had diabetic neuropathy with numbness and absent tendon reflexes that were due to non-service-connected diabetes.  The VA examiner stated that the Veteran's service-connected lumbar spine condition produced mild disability with sciatic referral, not neuropathy or paralysis.  According to the examiner, the diabetic neuropathy, more likely than not, was the major part of his disability, that required him to be in a wheelchair, and that it was related to the non-service-connected diabetes.

Upon review of the probative evidence of record, the Board is of the opinion that a rating in excess of 20 percent is not warranted for the Veteran's service-connected back disability under the old or new rating criteria.  A higher rating is not warranted under the old criteria, effective prior to September 26, 2003 as there is no evidence of severe limitation of motion (DC 5292), severe IVDS with recurring attacks with intermittent relief (DC 5293), or severe lumbosacral strain (DC 5295).  Specifically, in August 2003, the Veteran had normal posture and gait; reflexes were normal and, while results of straight leg rising test were positive, bilaterally, the examiner expressly stated that there were no signs of radiculopathy present.  

Even more, in August 2003, the VA examiner reported range of motion in the Veteran's lumbar spine with flexion to 85 degrees (with pain at 85 degrees), extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees and right and left rotation to 30 degrees.  The examiner said that range of motion of the spine was additionally limited by pain, lack of endurance and pain had the major functional impact, but it was not limited by fatigue, weakness, and incoordination.  Most recently in April 2010, the diagnosis was lumbar spine degenerative disc disease with minimal degenerative changes.  Objectively, the Veteran's posture and gait were normal and there was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination.  Range of motion of the lumbar spine was flexion to 70 degrees, and extension to 35 degrees, with right and left lateral flexion to 25 degrees and right and left lateral rotation to 30 degrees with no additional loss of joint function or motion with repeated testings.  These findings do not support a rating in excess of 20 percent under any of the old diagnostic codes. 

Moreover, a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability under the new Rating Schedule.  That provides a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  However, there is no medical evidence of record to reflect that the Veteran had forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent evaluation under the regulations currently in effect.  This is so, because during the August 2003 VA examination, his forward flexion was 85 degrees (with pain) and, at the April 2010 VA examination, it was to 70 degrees.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

With regard to neurologic symptoms associated with degenerative disc disease, the August 2003 VA examiner stated that there were no signs of radiculopathy present.  However, in April 2010, the VA examiner reported the Veteran's complaints of episodic low back pain associated with sciatic radiation, and findings of loss of sensation in the Veteran's left lower extremity.  In the December 2010 medical report, the VA examiner opined that the Veteran's lumbar condition was mild in the sense that he only had pain of significance when he overdid things and x-rays were quite benign.  The VA examiner explained that the associated sciatica was sciatic referral and not a neuropathy or nerve paralysis in the sense that there was no objective deficit relative to the Veteran's lumbar spine.  The sciatica was described as mild.  According to this VA examiner, the Veteran's diabetic neuropathy was the major part of his disability and was related to his non-service-connected diabetes.  
 
While the exhibited neurologic symptoms are mostly associated with diabetic neuropathy, the examiner diagnosed sciatica, which was described as mild.  Under DC 8620, incomplete paralysis of the sciatic nerve is evaluated as follows: severe, with marked muscle atrophy (60 percent); moderately severe (40 percent); moderate (20 percent); and mild (10 percent).  38 C.F.R. § 4.124a, DC 8520.  Resolving all doubt in the Veteran's favor, a separate 10 percent rating for sciatic neuralgia is warranted from April 6, 2010.  There is no objective evidence of sciatic neuropathy and the criteria for a higher rating are not met or approximated.  

Under the current regulations, an intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 (2011).

In this case, there is no objective evidence that the Veteran had any incapacitating episodes due to his lumbar strain.  Simply put, a physician has not prescribed bed rest for this disorder.  In fact, as noted, in August 2003, the VA examiner noted that the Veteran's disability had not caused incapacitation and, in April 2010, the VA examiner said that there was no history of incapacitating episodes in the past 12 months.  Thus, an increased rating under Diagnostic Code 5243 (for intervertebral disc syndrome) is not appropriate.  

The collective medical evidence of record further indicates that the Veteran did not use a back brace and, although he used a wheelchair and ambulated with a cane, they appeared to be associated with his diabetes-related foot problems, according to the 2010 VA examiner.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected back disability are contemplated in the currently assigned 20 percent rating.  While the August 2003 2007 VA examiner reported visible evidence of pain on lumbar spine flexion and the April 2010 VA examiner noted complaints of intermittent low back pain with sciatic radiation, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 20 percent evaluation assigned by the RO.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.  

Given the facts above, the Veteran's service-connected degenerative disc disease of the lumbar spine does not warrant a rating in excess of 20 percent under any of the pertinent rating criteria.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that, although the August 2003 VA examiner reported that the Veteran's back condition resulted in 8 months of time lost from work, in April 2010, the Veteran told the VA examiner that he stopped working in 2004 due to problems associated with non-service-connected diabetes.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.  


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Effective April 6, 2010, a separate 10 percent rating for sciatica is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


